Citation Nr: 1133015	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  03-26 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to an increased evaluation for defective vision, secondary to fracture of frontal skull and bilateral orbital prior to October 2, 2005, rated as 20 percent disabling.

2.	Entitlement to an increased evaluation for defective vision, secondary to fracture of frontal skull and bilateral orbital beginning October 2, 2005, currently rated as 30 percent disabling.

3.	Entitlement to a compensable evaluation for fracture, frontal skull and orbital, bilateral (hereinafter skull fracture).

4.	Entitlement to a compensable evaluation for a fracture of the maxilla.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America
ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to November 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2005 the Board remanded the Veteran's claims.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  In a December 2008 decision the Board denied entitlement to an increased evaluation for the Veteran's vision disability, skull fracture, and maxilla fracture.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2011 the Court issued a memorandum decision vacating the Board's denial of the Veteran's claims and remanding the matter for further proceedings.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


ORDER TO VACATE

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2010).  Here, the Court remanded that portion of the December 2008 Board decision that denied an increased evaluation for a vision defect, skull fracture, and maxilla fracture.  The Court found that the Board did not adequately discuss the effect of the Veteran's diplopia on his vision defect rating.  The Court also found that the Board did not explain why an additional VA examination was not necessary for the Veteran's skull fracture and that it did not discuss any potential malunion of the Veteran's maxilla.  

Therefore, that portion of the Board's decision of December 29, 2008 which denied an increased evaluation for a vision defect, skull fracture, and maxilla fracture failed to provide the Veteran due process under the law.  Accordingly, in order to prevent prejudice to the Veteran, that portion of the December 29, 2008 decision of the Board which denied an increased evaluation for a vision defect, skull fracture, and maxilla fracture must be vacated, and a new decision regarding these issues is entered below as if the December 29, 2008 Board decision had never been issued.  Accordingly, that portion of the December 29, 2008 decision of the Board is vacated.


REMAND

The Board notes that the Veteran has been given vision examinations in October 2002, February 2004, and October 2005.  Unfortunately the information provided is not sufficient to render a decision on entitlement to an increased evaluation for defective vision under 38 C.F.R. § 4.84.

The Court of Appeals for Veterans Claims has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

In this regard, the Veteran should be afforded a VA examination to determine his current vision deficiencies.  Specifically the examiner should state if the Veteran suffers from diplopia beyond more than one quadrant or in separate areas of the same eye.  

The Veteran also has claims of entitlement to a compensable evaluation for a skull and maxilla fracture.  The Veteran was afforded a VA examination in January and November 2007.  At the November 2007 VA examination the examiner indicated that he was not qualified to issue an opinion regarding the Veteran's skull fracture and the VA should obtain an opinion from Dr. Marple.  There is no indication that the AOJ attempted to obtain another VA examination or opinion.  As such, on remand, the Veteran should be afforded a new VA examination, from someone other than the November 2007 VA examiner.

The Veteran was afforded a VA examination in January 2007 for his maxilla fracture.  While the examiner noted no osteomyelitis, there was no opinion as to whether the Veteran was suffering from malunion or nonunion of the maxilla.  As per the April 2011 court remand, the claim should be remanded to obtain an opinion on the current severity of the Veteran's fractured maxilla.

Also, under the Veterans Claims Assistance Act (VCAA) the VA must notify claimants seeking VA benefits what information or evidence is needed in order to substantiate a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. § 3.159 (2010); see Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also Vazquez-Flores v. Shinseki, No. 05-0355, (U.S. Vet. App. October 22, 2010) (Vazquez-Flores III).  In this case, the Veteran should be provided notice on how to substantiate a claim for an increased evaluation.  

The Board further notes that the most recent VA treatment records in the claims file are from November 2007.  On remand, the RO should make efforts to obtain all outstanding treatment records at any VA treatment facility from November 2007 through the present.


Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's outstanding VA treatment records from November 2007 to the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.	Provide the Veteran with amended VCAA notice of how to substantiate a claim for an increased evaluation.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); see also Vazquez-Flores v. Shinseki, No. 05-0355, (U.S. Vet. App. October 22, 2010) (Vazquez-Flores III).  

3.	Schedule the Veteran for a VA vision examination to determine the current severity of his vision defects.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate in the examiner's medical opinion should be performed, and all findings should be set forth in detail.  In addition to providing all applicable vision results, including the Goldman and diplopia visual field tests, and any other opinions provided, the examiner should specifically address the following:

      a) Whether the Veteran currently suffers from diplopia in either eye, and if so
			i) Does diplopia extend beyond more than 1 quadrant or range of degrees or is diplopia in 2 separate areas of the same eye?
			ii) Please indicate to what degree, if any, the Veteran suffers from diplopia for central, down, lateral, and up vision.

4.	Schedule the Veteran for a VA examination, from someone other than the November 2007 VA examiner, to determine the severity of his skull and maxilla fracture.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate in the examiner's medical opinion should be performed, and all findings should be set forth in detail.  

In addition to any other opinions provided, for the Veteran's fractured skull, the examiner should state whether the Veteran currently suffers from a brain herniation.  He or she should also indicate the amount of loss of any portion of the Veteran's skull. 
      
With regard to the Veteran's maxilla fracture, in addition to any other opinions provided, the examiner should state whether there is any malunion or nonunion of the maxilla and if it could be considered slight, moderate, or severe displacement.  The examiner should also state whether there is any loss of maxilla, and approximately what percentage is lost.  

5.	After the above development is completed and any other development that may be warranted, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L.J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


